Citation Nr: 0306029	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-17 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from December 1942 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1998 RO determination that the veteran was not 
entitled to an annual clothing allowance benefit.

On a November 1999 VA Form 9, the veteran indicated that he 
wanted to testify before a Board member (i.e., Veterans Law 
Judge) at the RO.  While the veteran testified before a local 
panel at a VAMC in January 1999, he has not been scheduled 
for a Travel Board hearing, nor has he withdrawn the request 
for such a hearing.  The RO should therefore schedule him for 
a Board hearing at the RO.  

Accordingly, this case is REMANDED for the following:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


